IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                September 2022 Term                            FILED
                                  _____________                       November 17, 2022
                                                                            released at 3:00 p.m.

                                   No. 21-0387                          EDYTHE NASH GAISER, CLERK
                                                                        SUPREME COURT OF APPEALS
                                  _____________                              OF WEST VIRGINIA



                                 JOEY J. BUTNER,
                             Plaintiff Below, Petitioner,

                                          v.

                 HIGHLAWN MEMORIAL PARK COMPANY,
                       A West Virginia Corporation, and
                   HIGHLAWN FUNERAL CHAPEL, INC.,
                         A West Virginia Corporation,
                       Defendants Below, Respondents.
       ___________________________________________________________

                   Appeal from the Circuit Court of Fayette County
                      The Honorable Paul M. Blake, Jr., Judge
                             Civil Action No. 19-C-48

                               AFFIRMED
        _________________________________________________________

                             Submitted: October 18, 2022
                              Filed: November 17, 2022

Anthony J. Majestro, Esq.                            Brent K. Kesner, Esq.
Powell & Majestro, PLLC                              Ernest G. Hentschel, II, Esq.
Charleston, West Virginia                            Mark L. Garren, Esq.
                                                     Kesner & Kesner, PLLC
S. Brooks West, II, Esq.                             Charleston, West Virginia
David A. Dobson, Esq.                                Counsel for Respondents
West Law Firm, L.C.
Charleston, West Virginia

Amanda J. Taylor, Esq.
New, Taylor and Associates
Beckley, West Virginia
Nathan J. Chill, Esq.
Poca, West Virginia
Counsel for Petitioner


JUSTICE WOOTON delivered the Opinion of the Court.

JUSTICE ARMSTEAD concurs and reserves the right to file a separate opinion.
                             SYLLABUS BY THE COURT



              1.     “Under West Virginia Code § 55-7-28(a) (2015), whether

a danger was open, obvious, reasonably apparent or as well known to the person injured as

it was to the owner or occupant is a question of fact.” Syl. Pt. 12, Gable v. Gable, 245 W.

Va. 213, 858 S.E.2d 838 (2021).



              2.     “‘A statutory provision which is clear and unambiguous and plainly

expresses the legislative intent will not be interpreted by the courts but will be given full

force and effect.’ Syl. Pt. 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951).” Syl.

Pt. 4, Frazier v. Slye, 246 W. Va. 407, 874 S.E.2d 10 (2022).



              3.     “‘“It is the duty of a court to construe a statute according to its true

intent, and give to it such construction as will uphold the law and further justice. It is as

well the duty of a court to disregard a construction, though apparently warranted by the

literal sense of the words in a statute, when such construction would lead to injustice

and absurdity.” Syllabus Point 2, Click v. Click, 98 W.Va. 419, 127 S.E. 194 (1925).’ Syl.

Pt. 2, Conseco Fin. Serv’g Corp. v. Myers, 211 W.Va. 631, 567 S.E.2d 641 (2002).” Syl.

Pt. 8, Vanderpool v. Hunt, 241 W. Va. 254, 823 S.E.2d 526 (2019).



              4.     “‘The circuit court's function at the summary judgment stage is not

to weigh the evidence and determine the truth of the matter, but is to determine whether
                                              i
there is a genuine issue for trial.’ Syllabus Point 3, Painter v. Peavy, 192 W. Va. 189, 451

S.E.2d 755 (1994).” Syl. Pt. 4, Goodwin v. Shaffer, 246 W. Va. 354, 873 S.E.2d 885 (2022).



              5.     “‘This Court may, on appeal, affirm the judgment of the lower court

when it appears that such judgment is correct on any legal ground disclosed by the record,

regardless of the ground, reason or theory assigned by the lower court as the basis for its

judgment.’ Syllabus point 3, Barnett v. Wolfolk, 149 W.Va. 246, 140 S.E.2d 466 (1965).”

Syl. Pt. 2, Adkins v. Gatson, 218 W. Va. 332, 624 S.E.2d 769 (2005).



              6.     Unsworn and unverified documents are not of sufficient evidentiary

quality to be given weight in a circuit court’s determination of whether to grant

a motion for summary judgment. However, in its discretion the court may consider an

unsworn and unverified document if it is self-authenticating under West Virginia Rule of

Evidence 902 or otherwise carries significant indicia of reliability; if it has been signed or

otherwise acknowledged as authentic by a person with first-hand knowledge of its contents;

or if there has been no objection made to its authenticity.




                                              ii
WOOTON, Justice:

              The plaintiff/petitioner Joey J. Butner (“the petitioner”) appeals from an order

of the Circuit Court of Fayette County, West Virginia, granting summary judgment to the

defendants/respondents Highlawn Memorial Park Company and Highlawn Funeral

Chapel, Inc. (variously “Highlawn” or “the respondents”) on all claims asserted in the

petitioner’s civil complaint for damages arising from injuries he sustained in a fall on the

respondents’ property. The circuit court held that the petitioner’s claims were barred by

application of West Virginia Code section 55-7-28(a) (2016), commonly referred to as “the

open and obvious doctrine,” and further held that the petitioner had failed to produce any

evidence of negligence on the part of either respondent.



              Based on our review of the parties’ briefs and oral arguments, the appendix

record, and the applicable law, we conclude that the circuit court erred in its application of

the open and obvious doctrine. Nonetheless, we affirm the court’s grant of summary

judgment for the respondents because none of the evidence produced by the petitioner in

opposition to the respondents’ motion “show[ed] that there is a genuine issue for trial” 1 on

the issue of negligence.




       1
         W. Va. R. Civ. P. 56 (providing, in relevant part, that “[w]hen a motion for
summary judgment is made and supported as provided in this rule, an adverse party may
not rest upon the mere allegations or denials of the adverse party's pleading, but the adverse
party's response, by affidavits or as otherwise provided in this rule, must set forth specific
facts showing that there is a genuine issue for trial. If the adverse party does not so respond,
summary judgment, if appropriate, shall be entered against the adverse party. ”).
                                               1
                          I. Facts and Procedural Background

              On July 23, 2017, the petitioner was on his way home to his residence in

North Carolina when he stopped at Highlawn Memorial Park to pay his respects at the

gravesite of his brother-in-law, who had been buried there approximately two weeks

earlier. The petitioner testified that he saw no holes or voids at or around the gravesite and

saw nothing that would put him on notice that the ground surrounding the gravesite was

not firm; 2 however, the ground beneath the petitioner gave way and he fell, resulting in a

serious injury to his right shoulder. The following day, at the petitioner’s request, his niece,

Molly Brown, took photographs of the gravesite which showed three holes along the

perimeter thereof. When questioned about the photographs during his deposition, the

petitioner testified that one of the holes had been created when he fell the previous day, but

reiterated that he had not seen either of the other two holes on the date of his injury:

              Q. Okay. You’ve testified here today, Mr. Butner, that you
              did not notice any holes around the grave sit prior to the fall; is
              that correct?

              A.     I did not notice any holes or anything.


              On April 12, 2019, the petitioner filed his complaint in the Circuit Court of

Fayette County, alleging that the respondents’ conduct had been negligent (Count I) as well

as “willful, wanton and reckless” (Count II), thus entitling the petitioner to both

compensatory and punitive damages. Following discovery, the respondents filed their



       2
         In that regard, the owner of Highlawn testified that there is no signage (or any
other type of warning) as to areas of the cemetery in which visitors should avoid walking.
                                               2
respective motions for summary judgment on January 11, 2021; the petitioner filed his

response thereto on January 12, 2021, 3 and then an amended response on February 23,

2021. Appended to the petitioner’s original response was “Plaintiff’s Third Supplemental

Responses to Defendants’ First Set of Interrogatories and Requests for Production of

Documents to Plaintiff,” which contained, inter alia, the following Answer to Interrogatory

No. 17:

              1.   Plaintiff expects that previously disclosed fact witness,
              Andrew Lambert, will testify at trial as follows:

                      That prior to May 2018, Mr. Lambert worked on the
              maintenance staff at Highlawn Memorial Park Company. After
              leaving employment at Highlawn Memorial Park Company,
              Mr. Lambert went to work for Blue Ridge Memorial Gardens
              in Beckley, West Virginia. Mr. Lambert is expected to testify
              that the grave filling procedures that he and other maintenance
              staff employees were instructed to use at Highlawn Memorial
              Park Company are different from the current grave filling
              procedures he has been instructed to use at Blue Ridge
              Memorial Gardens.

                     While an employee at Highlawn Memorial Park
             Company, Mr. Lambert was not aware of any formal grave
             filling procedures, including procedures for tamping. All
             instructions during his employment with Highlawn Memorial
             Park Company were verbal and there was not a set of standards
             or formal rules for grave digging or backfilling. After after [sic]
             seeking employment at Blue Ridge Memorial Gardens, Mr.
             Lambert underwent a training course on grave digging and
             backfilling procedures taught by Brian Brooks, the general
             manager of SCI, Service Corp. International.




       3
        For reasons not apparent on the face of the appendix record, the motion for
summary judgment had been served on the petitioner’s counsel on January 6, 2021, five
days before it was filed with the circuit court.
                                             3
        Mr. Lambert is expected to testify that the grave digging
and backfilling procedures he uses at his current employer are
in his opinion superior to those used during his employment at
Highlawn Memorial Park Company. Mr. Lambert is
additionally expected to testify that while an employee at
Highlawn Memorial Park Company, holes and voids
frequently occurred on recently dug and filled graves. Mr.
Lambert believes that the corners and sides of the graves were
the most notorious areas of recently filled graves for voids to
occur while he was an employee at Highlawn Memorial Park
Company. Mr. Lambert further believes it is common
knowledge in the funeral and cemetery business that the
corners and sides of dug and filled graves are the areas most
prone to sinkholes and collapse and furthermore that it is
common knowledge in the funeral and cemetery business that
if you do not properly tamp a gravesite, the corners and sides
are prone to sinkholes, voids, holes or collapse.

       To combat potential sinkage of backfilled graves in
these known problem areas, Mr. Lambert will state that he was
taught by Brian Brooks that it is SCIs [sic] practice to backfill
around the corner and sides of the grave with coarse
construction sand as opposed to dirt, due to the superior
compaction of the construction sand. Mr. Lambert is further
expected to testify that this practice of backfilling the sides and
corners of graves with sand results in a vast decrease of
occurrence of sinkage, voids, holes and collapse.

        Additionally, Mr. Lambert is expected to testify that at
his current employer, the need to come back later and re-fill a
grave or address grave sinkholes, voids, holes or collapse
rarely occurs. While at Highlawn Memorial Park Company, he
continuously had to come back at a later time after a grave was
filled and address the occurrence of sinkholes, voids, holes and
collapse issues of graves. While employed at Highlawn
Memorial Park Company, Mr. Lambert did not utilize a
backhoe for grave filling or grave preparation. Mr. Lambert is
personally aware of multiple instances of holes and voids
occurring at gravesites while an employee of Highlawn
Memorial Park Company.

      Mr. Lambert will also testify that he personally fell in a
hidden hole at a gravesite at Highlawn Memorial Park

                                4
Company that appeared to be solid and covered with sod. After
he fell, Mr. Lambert noticed there was a void underneath the
sod where the soil was not properly tamped. Mr. Lambert is
expected to testify that he hurt his wrist during the incident
when he fell in the grave, and required care at the hospital.
While an employee at Highlawn Memorial Park Company, Mr.
Lambert had no formal inspection procedures. Instead, he was
told “if you see something fix it.” As compared to his current
employer, Mr. Lambert does not think that it is a good of safe
practice. Based on his current training and work experience at
Blue Ridge Memorial Gardens, Mr. Lambert does not believe
Highlawn Memorial Park Company was using proper grave
filling and tamping procedures while he was employed there.

2.      Through additional discovery, Plaintiff now discloses
Brian Brooks, a location manager for SCI, as a witness who
may be called at trial. It is expected that Mr. Brooks will testify
as follows:

      That he is a location manager of one funeral home and
two cemeteries in West Virginia that are owned by SCI. Mr.
Brooks provides a training course that is given to all
groundskeepers and maintenance employees at SCI owned
cemeteries. Part of SCI’s training course consists of proper
grave digging and backfilling procedures, including tamping
methods. Mr. Brooks personally taught the subject SCI course
to Andrew Lambert, who works at Blue Ridge Memorial
Gardens. In addition to this one day training course, SCI has
other additional periodic training it provides its
groundskeepers and maintenance employees related to proper
grave digging and backfilling procedures including tamping
methods.

       Mr. Brooks is further expected to testify that SCI
maintains grave inspection and grave digging and backfilling
policies and procedures for use and reference by all of SCIs
[sic] employees. Mr. Brooks believes that the areas of the
corners and sides of recently backfilled graves are problem
areas that are prone to sinkage, voids, holes and collapse,
which is commonly known in the funeral and cemetery
industry. To combat potential sinkage of backfilled graves in
these known problem areas, it is SCIs [sic] practice to backfill
around the corner and sides of the grave with sand as opposed

                                5
              to dirt, due to the superior compaction of sand. Mr. Brooks
              believes that this practice of backfilling the sides and corners
              of graves with sand results in a vast decrease in occurrence of
              sinkage, voids, holes and collapse.

Significantly, for purposes of resolving the issues raised in this appeal, the petitioner’s

answers to respondents’ interrogatories were not verified and thus did not conform to the

requirement of West Virginia Rules of Civil Procedure 33(b)(1) that they “shall be

answered separately and fully in writing under oath.” (Emphasis added).



             Thereafter, petitioner filed a supplemental response and appended what was

designated as a “written transcript of Mr. Lambert’s testimony as well as the original

recording for the Court’s review.” 4 This designation was inaccurate, as Mr. Lambert had

never testified; rather, the transcript and recording were of a telephone conversation

between Mr. Lambert and one of the petitioner’s attorneys, Nathan J. Chill. The transcript

was undated, unsigned, and unverified. Further, as was the case with the petitioner’s

original response, the supplemental answer to respondents’ interrogatories was not

verified.



             Following a hearing, the circuit court granted summary judgment for the

respondents on all claims. Although the petitioner had testified that he had not seen the




       4
        The original recording was not made a part of the appendix record on appeal, and
therefore we express no view on its authenticity, admissibility, or relevance to the issues
discussed herein.
                                             6
surface holes and voids shown in the photographs – photographs which were, it will be

recalled, taken the day after the incident – the court held that the holes and voids were

nonetheless open and obvious because

              should a jury determine that the holes and voids were present,
              as depicted in the photographs taken following the incident, the
              Court finds that there would be no duty of care upon the
              Defendants to protect Plaintiff from the obvious and apparent
              danger presented by the same. As such, pursuant to W. Va.
              Code § 55-7-28(a), the Court finds and concludes Defendants
              could not be held liable for any civil damages or injuries
              sustained by Plaintiff as a result of falling into one of these
              open and obvious holes.

Additionally, the court reasoned that if the holes and voids were “not visible or discernible

to [the petitioner] as he walked to, and stood at, the grave site,” then a priori they could

not have been visible or discernable to the respondents either. Thus, the court concluded,

the respondents owed no duty of care to protect the petitioner because any dangers were

“as well known to the person injured as they [were] to the premises owner or occupant,”

Id. § 55-7-28(a).



             Finally, the court found that the petitioner’s claims failed in any event because

the testimony of his expert witness, Mr. Stovall, was wholly conclusory; he could point to

no actual evidence that the respondents had actual or constructive knowledge of the alleged

defective condition that caused the petitioner’s fall, or that the respondents had failed to

adequately pack the dirt back into the grave before they replaced the sod. Further, although

Mr. Stovall was critical of the respondents’ failure to have written policies and procedures

for opening and closing graves, he cited no authority to support his contention that such

                                             7
written policies and procedures were industry standards or otherwise required by law. The

court refused to credit the anticipated evidence of Mr. Lambert and Mr. Brooks, finding

that because Mr. Lambert had actually closed the grave in question when he was still an

employee of the respondents, he was “essentially criticizing his own workmanship”; that

both individuals’ testimony “go towards the possible cause of the hidden hole and not to

its visibility on the date of the alleged incident”; and that there was no evidence “which

would give historical context” to the anticipated testimony. This appeal followed.



                                II. Standard of Review

             As was the case in Lehman v. United Bank, Inc., 228 W. Va. 202, 719 S.E.2d

370 (2011), we are reviewing both the circuit court’s summary judgment order and its

interpretation of West Virginia Code section 55-7-28(a), upon which the grant of summary

judgment to the respondents largely rested. We have found that


             [t]he same standard of review applies in both instances. As
             firmly established in our case law, “[a] circuit court’s entry
             of summary judgment is reviewed de novo,” Syl. Pt. 1, Painter
             v. Peavy, 192 W.Va. 189, 451 S.E.2d 755 (1994), and “[w]here
             the issue on an appeal from the circuit court is clearly a
             question of law or involving an interpretation of a statute, we
             apply a de novo standard of review.” Syl. Pt. 1, Chrystal R.M.
             v. Charlie A.L., 194 W.Va. 138, 459 S.E.2d 415 (1995).



Lehman, 228 W. Va. at 204, 719 S.E.2d at 372.




                                            8
                                       III. Discussion

             At the outset, we note that the question of whether the allegedly dangerous

condition of the gravesite was “open and obvious,” id. § 55-7-28(a), could be deemed moot

in light of our holding that the petitioner failed to produce any evidence of negligence on

the respondents’ part. Nonetheless, we conclude that it is appropriate for this Court to

address the issue because it is inextricably intertwined with, and necessary to an

understanding of, the totality of the factual and legal issues presented in this case.



       The statute at issue, generally referred to as the “open and obvious danger doctrine,”

provides in subsection (a) that

              [a] possessor of real property, including an owner, lessee or
              other lawful occupant, owes no duty of care to protect others
              against dangers that are open, obvious, reasonably apparent or
              as well known to the person injured as they are to the owner or
              occupant, and shall not be held liable for civil damages for any
              injuries sustained as a result of such dangers.

Id. In subsection (c) of the statute, the Legislature stated that its specific intention was to

“reinstate[] and codif[y] the open and obvious hazard doctrine,” thereby legislatively

overturning this Court’s decision in Hersh v. E-T Enterprises, Limited Partnership, 232 W.

Va. 305, 752 S.E.2d 336 (2013), a case wherein we abolished the common law doctrine –

a doctrine whose judicial adoption dated back to the dawn of the twentieth century. See W.

Va. Code § 55-7-28(c); Hersh, 232 W. Va. at 316, 752 S.E.2d at 347. Since the

Legislature’s reinstatement of the open and obvious danger doctrine, this Court has had


                                              9
occasion to analyze its application to a number of different fact patterns. Compare Syl. Pt.

13, Gable v. Gable, 245 W. Va. 213, 858 S.E.2d 838 (2021) (“Under West Virginia Code

§ 55-7-28(a) (2015), whether a danger was open, obvious, reasonably apparent or as well

known to the person injured as it was to the owner or occupant is a question of fact.”), and

W. Liberty Univ. Bd. of Governors v. Lane, No. 16-0942, 2018 WL 300564, at *4 (W. Va.

Jan. 15, 2018) (memorandum decision) (disputed issue of fact as to whether the dangerous

condition was “as well known to [plaintiff] as [it was] to the owner”), with Tabit v. Kroger

Grp. Coop., Inc., No. 18-0287, 2019 WL 517823, at *3 (W. Va. Feb. 11, 2019)

(memorandum decision) (plaintiff’s allegation of ADA violations “fall short of instigating

the proximate cause of [the shopper]’s injury: that is, her entanglement with a large and

obvious cautionary sign in the common space of a public restroom.”), and Drew v. Dillons

Furniture, No. 20-0842, 2022 WL 669257, at *5 (W. Va. Mar. 7, 2022) (memorandum

decision) (“any danger posed by the rocking chairs [positioned near the edge of a porch]

was as well known to Ms. Drew as to respondents and would have been as readily apparent

to Ms. Drew as to respondents.”).



                The instant case is factually akin to Gable and West Liberty University in that

the petitioner’s sworn testimony that he saw no holes or voids at the gravesite on the day

of his fall, together with the clear inference – an inference that must be drawn at the

summary judgment stage 5 ̶ that no holes or voids existed at that time, created a disputed


       5
           We have previously held that

                                               10
issue of material fact for resolution by a jury. Contrary to the reasoning of the circuit court,

the respondents were not entitled to summary judgment on the ground that the jury could

find in their favor on the issue of whether the danger was open and obvious; the question

was whether there was any evidence from which the jury could find in the petitioner’s

favor on that issue. Because there was such evidence in the record, specifically, the

petitioner’s sworn testimony and the inferences to be drawn therefrom, the circuit court

erred in granting summary judgment on the ground that any danger at the gravesite was

open and obvious as a matter of law.



              The circuit court also concluded that the respondents were entitled to

summary judgment even if the petitioner hadn’t seen any holes or voids at the gravesite,

because if a dangerous condition wasn’t visible to the petitioner, then it wasn’t visible to

the respondents either. Accordingly, the court reasoned, under the open and obvious danger

doctrine the respondents would prevail because they “owe[d] no duty of care to protect



              “[a]t the summary judgment stage, the benefit of the doubt is
              to be given to the nonmoving party. All inferences drawn are
              to be made in favor of the nonmoving party. Both this Court
              and the court below ‘must draw any permissible inference from
              the underlying facts in the light most favorable to the party
              opposing the motion.’ Painter v. Peavy, 192 W.Va. at 192, 451
              S.E.2d at 758.”

Harris v. Jones, 209 W. Va. 557, 561, 550 S.E.2d 93, 97 (2001) (emphasis added).




                                              11
others against dangers that are . . . as well known to the person injured as they are to the

owner or occupant.” See W. Va. Code § 55-7-28(a). We disagree with the court’s analysis,

which turns the open and obvious danger doctrine inside out and creates a lose-lose

proposition for any plaintiff: if the plaintiff can see or otherwise perceive the danger, he or

she loses because the danger is open and obvious; and if the plaintiff cannot see or

otherwise perceive the danger, he or she still loses because a priori the defendant can’t see

or perceive it either and therefore has no duty of care to the plaintiff.



              It is well established in our jurisprudence that “‘[a] statutory provision which

is clear and unambiguous and plainly expresses the legislative intent will not be interpreted

by the courts but will be given full force and effect.’ Syl. Pt. 2, State v. Epperly, 135 W.

Va. 877, 65 S.E.2d 488 (1951).” Syl. Pt. 4, Frazier v. Slye, 246 W. Va. 407, 874 S.E.2d 10

(2022). Here, the statutory language that a defendant “owes no duty of care to protect others

against dangers that are . . . as well known to the person injured as they are to the owner or

occupant,” W. Va. Code § 55-7-28(a), is not only clear on its face, but clearly intended by

the Legislature to shield owners, lessees or lawful occupants of land from liability in cases

where the danger is known to them, but such danger is equally well known to the plaintiff.

We explained this statutory provision in West Liberty University, where the plaintiff was

injured when he attempted to dunk a ball through a basketball hoop that had been set up at

the edge of a swimming pool; the hoop fell over and struck the plaintiff as he emerged from

the water. 2018 WL 300564, at *4.



                                              12
                      Here, the pretrial record established genuine issues of
              material fact, particularly as to whether the defendants failed
              to keep the pool in a reasonably safe condition. Defendants had
              actual knowledge of the hoop’s dangers. Moreover, genuine
              issues existed regarding whether plaintiff’s friends’ conduct or
              that of the lifeguard created an open and obvious condition. In
              this case, defendants’ employees, including the lifeguard and
              Dr. Noble, admitted knowledge of the dangerous condition
              created by the hoop. In contrast, the record on appeal shows
              that plaintiff had no prior knowledge of the hoop’s danger
              because he had used the hoop only this one time, and only for
              about fifteen minutes before his injury. Further, plaintiff did
              not help the lifeguard set the hoop in place at the pool’s edge,
              he did not speak to the lifeguard, and he testified that he did
              not hear the lifeguard speak to him. Further, plaintiff had no
              training regarding the proper set up or use of the hoop. Thus,
              because the dangerous condition was not “as well known to
              [plaintiff] as [it was] to the owner,” defendants were required
              to establish that the dangerous condition was “open, obvious,
              [and] reasonably apparent” to plaintiff.

Id. (emphasis added).



             As noted, the circuit court’s construction of the statutory language would lead

to an absurd result: a plaintiff could never win in a premises liability case where he or she

didn’t see or otherwise perceive the danger. In this regard, we have held that

              “‘“It is the duty of a court to construe a statute according to its
              true intent, and give to it such construction as will uphold the
              law and further justice. It is as well the duty of a court to
              disregard a construction, though apparently warranted by the
              literal sense of the words in a statute, when such construction
              would lead to injustice and absurdity.” Syllabus Point 2, Click
              v. Click, 98 W.Va. 419, 127 S.E. 194 (1925).’ Syl. Pt.
              2, Conseco Fin. Serv’g Corp. v. Myers, 211 W.Va. 631, 567
              S.E.2d 641 (2002).”




                                              13
Syl. Pt. 8, Vanderpool v. Hunt, 241 W. Va. 254, 823 S.E.2d 526 (2019). We therefore reject

the circuit court’s construction of the statute; evidence that a plaintiff did not see or

otherwise perceive the danger does not mean, as a matter of law, that the defendant could

not have been aware of it either. To the contrary, we reaffirm our prior cases holding that

the statutory language at issue, specifically, that a defendant “owes no duty of care to

protect others against dangers that are . . . as well known to the person injured as they are

to the owner or occupant,” comes into play in cases where there is evidence that the owner

or occupant knew of the dangers. W. Va. Code § 55-7-28(a).



              In summary, we find that the circuit court erred in its application of the open

and obvious doctrine as a basis for granting summary judgment to the respondents. The

petitioner’s sworn testimony that he had not seen any holes or voids at the gravesite,

together with the inference to be drawn therefrom that said holes or voids were not present

at the time of the petitioner’s fall, see supra note 5, was sufficient to take the issue of open

and obvious danger to the jury.



              We now review the circuit court’s determination that the petitioner failed to

produce any evidence of negligence on the part of the respondents. In this regard, we note

that the petitioner’s evidence submitted in opposition to the respondents’ motions for

summary judgment consisted of the following: photographs of the gravesite; a one-page

excerpt from the petitioner’s deposition; a three-page excerpt from the deposition of

Michael Phares, owner of Highlawn; the petitioner’s supplemental answer to respondents’

                                              14
Interrogatory No. 17, which describes the anticipated testimony of Andrew Lambert and

Brian Brooks; a letter report dated July 10, 2019, from the petitioner’s expert witness,

William Stovall; and a tape and transcription of a telephone conversation between Mr.

Lambert and Nathan J. Chill, one of the petitioner’s attorneys – a tape which has not been

made part of the appendix record, and a transcription which is undated, unsigned, and

unverified.



               We turn first to the deposition excerpts. The petitioner’s testimony does not

bear on the respondents’ negligence; it simply supplies sworn evidence to support the

petitioner’s claim that he did not see “any holes or anything . . . open or obvious” that

would indicate the gravesite wasn’t on firm ground. Similarly, Mr. Phares’ testimony was

also immaterial to the issue of negligence. Although he acknowledged that once sod was

laid on top of a grave Highlawn did not “use any sort of markers or flags to mark off areas

where you should not be walking[,]” the petitioner produced no evidence that markers or

flags were required by law or industry standard or that “the ordinary man in the defendant's

position, knowing what he knew or should have known, [could] anticipate that harm of the general

nature of that suffered was likely to result[.]” Smoot ex rel. Smoot v. Am. Elec. Power, 222 W. Va.

735, 736, 671 S.E.2d 740, 741 (2008). 6 Additionally, nothing contained in the three-page

excerpt of Mr. Phares’ deposition testimony established, or even bore on, the question of


       6
        Although Mr. Phares stated that “we have to go back more frequently on some
graves especially if the conditions were really wet when we did the burial,” the petitioner
produced no evidence showing that conditions at the time of the petitioner’s brother-in-
law’s burial required extra vigilance on the part of Highlawn.
                                                15
whether the respondents knew or should have known of any dangerous condition(s)

existing at Highlawn.



             We turn now to the letter report submitted by Mr. Stovall. We agree with the

circuit court that nothing contained in this report was sufficient to raise a disputed issue of

fact with respect to the respondents’ negligence. For example, Mr. Stovall wrote that “[m]y

impression is that the workers did not properly and adequately pack the dirt back into the

grave before they replaced the sod[.]” (Emphasis added). However, there is not a scintilla

of evidence in the record as to when and how the grave was filled, and the remaining

evidence, which is susceptible of differing inferences as to exactly what happened and why,

fails to support a finding of negligence on the part of the respondents. An “impression” as

to what the facts might have been is not evidence of what the facts actually were; at best

Mr. Stovall’s “impression” was a textbook example of res ipsa loquitur reasoning, 7 and at

worst it was mere speculation. Further, although Mr. Stovall criticized the fact that

Highlawn “does not have a set of written practices and procedures for the task of closing a

grave[,]” he did not indicate that this was required by law or industry standard or that




       7
        The doctrine of res ipsa loquitur “applies only in cases where defendant’s
negligence is the only inference that can reasonably and legitimately be drawn from the
circumstances.” Syl. Pt. 5, in part, Davidson’s, Inc. v. Scott, 149 W.Va. 470, 140 S.E.2d
807 (1965) (emphasis added). Here, where many different factors could have come into
play – weather, for example, as Mr. Phares discussed – it cannot be said that the only
reasonable inference that can reasonably and legitimately be drawn is that the ground
around the gravesite would not have given way but for negligence on the part of the
respondents.
                                              16
Highlawn’s failure to have written practices and procedures otherwise established a duty

on its part to the petitioner under the Smoot test 8; thus, he failed to establish a standard of

care to be used as a yardstick for evaluating whether or not the respondents were negligent

in this respect. Finally, although Mr. Stovall opined that “the cemetery was not pro-active

in revisiting the gravesite to [visually] check to see if there still remained problems there

with how that grave was closed[,]” this could not be the basis for a finding of negligence

on the part of the respondents in the absence of any evidence of problems at the gravesite

that would be visible to any observer.



                We turn now to the photographs, which show the condition of the gravesite

on the day after the petitioner’s fall. As noted earlier, these photographs would clearly have

been relevant to the jury’s resolution of the open and obvious issue. However, they would

be relevant to the issue of negligence if, and only if, the respondents “had actual or

constructive knowledge of the defective condition which caused the injury.” McDonald v.

Univ. of W. Va. Bd. of Trs., 191 W. Va. 179, 183, 444 S.E.2d 57, 61 (1994); accord Neely

v. Belk Inc., 222 W.Va. 560, 571, 668 S.E.2d 189, 199 (2008); Hawkins v. U.S. Sports

Assoc., Inc., 219 W.Va. 275, 279, 633 S.E.2d 31, 35 (2006) (per curiam). Because the only

information tendered by the petitioner that would support a finding of actual or constructive

knowledge on the part of the respondents was that which was contained in the supplemental

answers to interrogatories – specifically, attorney Dobson’s recitation of what Andrew



       8
           Smoot, 222 W. Va. at 735, 671 S.E.2d at 741; see text supra.
                                              17
Lambert and Brian Brooks were expected to testify, followed by the tape and transcript of

a telephone conversation between Mr. Lambert and attorney Chill – we must determine

whether either or both of these documents were properly considered in the circuit court’s

resolution of the respondents’ motions for summary judgment.



              The circuit court’s analysis of the Lambert and Brooks information was

cursory, at best. First, the court catalogued what “Mr. Lambert will purportedly testify”

(emphasis added): that the grave-filling procedures at his new place of employment are

superior to those utilized at Highlawn; in particular, that the use of construction sand as

backfill around gravesites is superior to re-using the original soil for that purpose; and that

hidden holes and voids were not uncommon around the respondents’ gravesites and he (Mr.

Lambert) had actually fallen into one such hidden hole and required medical attention as a

result. (Emphasis added). The court then proceeded to weigh the credibility of these

statements and opinions, finding that because “Mr. Lambert actually closed the grave site

at Defendant’s cemetery which is at issue in this case . . . [he] is essentially criticizing his

own workmanship”; and that because the specific dates and locations of the hidden holes

and voids was not specified, there was no “historical context” to the anticipated testimony.”

Without even mentioning what Mr. Brooks might have to say, the court concluded that

              the substance of the anticipated testimony of Mr. Lambert and
              Mr. Brooks goes toward their preference for other grave
              closing methodologies and not to whether on the day of the
              incident the alleged hidden dangers at the grave site were as
              well known to Plaintiff as they were to the Defendants.



                                              18
              We conclude that the circuit court erred in finding that the anticipated

testimony of Mr. Lambert and Mr. Brooks would be irrelevant to the petitioner’s

negligence claims. First, the court’s findings that Mr. Lambert’s testimony was somehow

suspect because he was “criticizing his own workmanship,” and that his testimony about

holes and voids was somehow inadmissible in the absence of specific dates and locations,

clearly demonstrate that the court had assumed the role of factfinder by weighing the

evidence. This violates the fundamental precept that “‘[t]he circuit court’s function at the

summary judgment stage is not to weigh the evidence and determine the truth of the matter,

but is to determine whether there is a genuine issue for trial.’ Syllabus Point 3, Painter v.

Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994).” Syl. Pt. 4, Goodwin v. Shaffer, 246 W.

Va. 354, 873 S.E.2d 885 (2022). Second, the court was simply wrong in its sweeping

assertion that the anticipated testimony of both Mr. Lambert and Mr. Brooks was confined

to “their preference for other grave closing methodologies.” To the contrary, the proffer of

their anticipated testimony – particularly Mr. Lambert’s testimony – was quite extensive,

see text supra, and bore directly on a key issue: whether the respondents knew or should

have known of the danger posed by holes and voids at gravesites, and, if so, what they did

(or didn’t do) about it.



              Notwithstanding our conclusion that the circuit court erred in weighing, and

then totally discounting, the anticipated testimony of the two witnesses, this is not the end

of our inquiry because



                                             19
              “‘[t]his Court may, on appeal, affirm the judgment of the lower
              court when it appears that such judgment is correct on any legal
              ground disclosed by the record, regardless of the ground,
              reason or theory assigned by the lower court as the basis for its
              judgment.’ Syllabus point 3, Barnett v. Wolfolk, 149 W.Va.
              246, 140 S.E.2d 466 (1965).”

Syl. Pt. 2, Adkins v. Gatson, 218 W. Va. 332, 624 S.E.2d 769 (2005). We turn to the

respondents’ argument that because none of the Lambert/Brooks evidence was

authenticated, none of it could be considered in the circuit court’s resolution of the

summary judgment motion.



             We begin with West Virginia Rule of Civil Procedure 56(e), which provides:

              Form of affidavits; further testimony; defense required. –
              Supporting and opposing affidavits shall be made on personal
              knowledge, shall set forth such facts as would be admissible in
              evidence, and shall show affirmatively that the affiant is
              competent to testify to the matters stated therein. Sworn or
              certified copies of all papers or parts thereof referred to in an
              affidavit shall be attached thereto or served therewith. The
              court may permit affidavits to be supplemented or opposed by
              depositions, answers to interrogatories, or further affidavits.
              When a motion for summary judgment is made and supported
              as provided in this rule, an adverse party may not rest upon the
              mere allegations or denials of the adverse part’s pleading, but
              the adverse party’s response, by affidavits or as otherwise
              provided in this rule, must set forth specific facts showing that
              there is a genuine issue for trial. If the adverse party does not
              so respond, summary judgment, if appropriate, shall be entered
              against the adverse party.

The formality required by the rule is consistent with the fact that the stakes are high when

a party makes a motion for summary judgment. Put simply, it’s “put up or shut up” time

for both the proponent and the opponent, who must show that the evidence – not the


                                             20
allegations, but the actual evidence – is either conclusive, meaning there’s nothing left for

a jury to decide, or disputed, meaning that only a jury can resolve the facts. Pursuant to the

rule, this evidence may take the form of affidavits, depositions, or answers to

interrogatories, all of which have one critical thing in common: they contain information

given on personal knowledge and under oath. 9 See id.



              In the instant case, as detailed earlier, the petitioner’s recitation of what Mr.

Lambert and Mr. Brooks were expected to say was contained in an answer to an

interrogatory that was not verified; and the transcript of the Lambert-Chill telephone

conversation was neither dated, signed, nor verified, and was appended to another

unverified answer to an interrogatory. This Court has noted that

              [o]rdinarily, “[u]nsworn and unverified documents are not of
              sufficient evidentiary quality to be given weight in determining
              whether to grant a motion for summary judgment. Therefore,
              documents that do not state that they are made under oath and
              do not recite that the facts stated are true are not competent
              summary judgment evidence.” 49 C.J.S. Judgments § 328
              (2009).

Ramey v. Contractor Enters., Inc., 225 W. Va. 424, 432-33 n.15, 693 S.E.2d 789, 797-98

n.15 (2010); see also Hamon v. Morris, No. 20-0841, 2021 WL 5033682, at *7 (W. Va.

Oct. 29, 2021) (memorandum decision). This principle – we hesitate to call it a “rule” when




       9
         West Virginia Rule of Civil Procedure 33(b)(1) provides that “[e]ach interrogatory
shall be answered separately and fully in writing and under oath,” (emphasis added), and
Rule 33(b)(2) provides that “[t]he answers are to be signed by the person making them[.]”
                                             21
to date it has been enunciated only in a footnote 10 and in a memorandum opinion 11 - is very

much in line with the weight of authority in both federal and state courts.



             Indeed, that unauthenticated documents cannot be used to defeat a motion for

summary judgment has been described as “well settled” in federal practice, 12 as indicated




       10
          See State ex rel. Med. Assurance of W. Virginia, Inc. v. Recht, 213 W. Va. 457,
471, 583 S.E.2d 80, 94 (2003) (“If this Court were to create a new exception to attorney-
client privilege, it would do so in a syllabus point and not in a footnote.”)
       11
         See Fairmont Tool, Inc. v. Davis, _ W. Va. _, _, 868 S.E.2d 737, 749 (2021) (“Of
course, ‘memorandum decisions may be cited as legal authority, and are legal precedent,’
but ‘their value as precedent is necessarily more limited[.]’ Syl. pt. 5, in part, State v.
McKinley, 234 W. Va. 143, 764 S.E.2d 303 (2014).”).
       12
         It must be noted that the cases cited infra were decided under Federal Rule of
Civil Procedure 56 as it existed prior to 2010, when substantial changes were made to the
text. These changes have been characterized as follows in 10A CHARLES ALAN WRIGHT,
ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE § 2722 (4th
ed. 2021):
              Although affidavits remain an available type of summary-
              judgment evidence, a formal affidavit no longer is required.
              Section 1746 of Title 28 specifically authorizes a written
              “unsworn declaration, certificate, verification, or statement”
              signed by the person under penalty of perjury to substitute for
              an affidavit.

(Emphasis added). Because none of the changes made to the federal rule have been made
to our state rule, West Virginia Rule of Civil Procedure 56, we find that the earlier federal
decisions are applicable to our analysis. And in any event, none of the documents at issue
in the instant case – the unverified answers to interrogatories and the telephonic transcript
– would be acceptable substitutes for an affidavit under the amended federal rule, none
having been signed under penalty of perjury by a person with first-hand knowledge, see
text infra, and the transcript not having been signed at all.


                                             22
by the United States Court of Appeal for the Ninth Circuit in Canada v. Blain’s

Helicopters, Inc., 831 F.2d 920 (9th Cir. 1987):

              It is well settled that unauthenticated documents cannot be
              considered on a motion for summary judgment. In order to be
              considered by the court, “documents must be authenticated by
              and attached to an affidavit that meets the requirements of
              [Fed.R.Civ.P.] 56(e) and the affiant must be a person through
              whom the exhibits could be admitted into evidence.” 10A C.
              Wright, A. Miller & M. Kane, Federal Practice and Procedure
              § 2722 at 58-60 (2d ed. 1983) (footnotes omitted).This court
              has consistently held that documents which have not had a
              proper foundation laid to authenticate them cannot support
              a motion for summary judgment. Hamilton v. Keystone
              Tankship Corp., 539 F.2d 684, 686 (9th Cir. 1976); United
              States v. Dibble, 429 F.2d 598, 601–02 (9th Cir.1970). We hold
              that such documents may not be relied upon
              to defeat a motion for summary judgment.

Canada, 831 F.2d at 925; see also Orsi v. Kirkwood, 999 F.2d 86, 92 (4th Cir. 1993) (“To

be admissible at the summary judgment stage, ‘documents must be authenticated by and

attached to an affidavit that meets the requirements of Rule 56(e.)’”) (citations omitted);

Saunders v. Emory Healthcare, Inc., 360 Fed.Appx. 110, 113 (11th Cir. 2010) (same);

Martz v. Union Lab. Life Ins. Co., 757 F.2d 135, 138 (7th Cir.1985) (same); Columbia Gas

Transmission, LLC v. Ott, 984 F. Supp.2d 508, 522 (E.D. Va. 2013) (same); Miskin v.

Baxter Healthcare Corp., 107 F. Supp.2d 669, 671 (D. Md. 1999) (same). Although there

are cases holding to the contrary, most of them involve a finding that the documents in




                                            23
question, although not attached to an affidavit or otherwise verified, are self-

authenticating 13 under the rules of evidence,14 or a finding that the issue has been waved.15



               State court jurisprudence largely follows the lead of the federal cases, both

pre- and post-amendment to the federal rule, in requiring that documents be authenticated

in order to be considered on a motion for summary judgment. See, e.g., Thomas v. Bayonne,

339 So. 3d 71, 78 (La. Ct. App. 2022) (“A document which is not an affidavit or sworn to

in any way, or which is not certified or attached to an affidavit, is not of sufficient

evidentiary quality to be given weight in determining whether or not there remain genuine

issues of material fact.”); Hamon, 2021 WL 5033682, at *7 (“[u]nsworn

and unverified documents are not of sufficient evidentiary quality to be given weight in

determining whether to grant a motion for summary judgment.”) (citation omitted); Whyte

v. Logisticare Sols., LLC, No. CV126032173S, 2014 WL 2054015, at *3 (Conn. Super. Ct.

Jan. 15, 2014) (“Because ‘Practice Book § [17–45] . . . contemplates that

supporting documents to a motion for summary judgment be made under oath or be

otherwise reliable . . . [the] rules would be meaningless if they could be circumvented by




       13
            See Fed. R. Evid. 902; W. Va. R. Evid. 902.
       14
            See, e.g., Alexander v. CareSource, 576 F.3d 551, 561 (6th Cir. 2009).
       15
          See, e.g., H. Sand & Co. v. Airtemp Corp., 934 F.2d 450, 454 (2d Cir. 1991)
(Federal Rule of Civil Procedure 56(e) “does not, as appellee suggests, require that parties
authenticate documents where appellee did not challenge the authenticity of the documents
in the district court.”).
                                              24
filing [unauthenticated documents] in support of or in opposition to summary judgment.’”);

Gorman-Rupp Co. v. Hall, 908 So.2d 749, 754 (Miss. 2005) (“We find that under M.R.E.

901 and M.R.C.P. 56(c) the unauthenticated documents should not have been

considered.”); Booker v. Sarasota, Inc., 707 So.2d 886, 889 (Fla. 1st DCA 1998) (“A

Florida      court     may       not consider an unauthenticated document in        ruling     on

a motion for summary judgment, even where it appears that the such document, if properly

authenticated, may have been dispositive.”).



              The filing of a motion for summary judgment is a critical stage in a civil

proceeding, as it is dispositive of a plaintiff’s constitutional right to have his or her case

tried by a jury. 16 For this reason, this Court is firmly of the opinion that both the proponent

and opponent of such a motion must support their respective positions with actual,

competent evidence, not with mere assertions as to what the parties expect to prove (but

haven’t yet) or what the witnesses are expected to testify (but haven’t yet). Accordingly,

we hold that unsworn and unverified documents are not of sufficient evidentiary quality to

be   given    weight    in   a    circuit   court’s   determination   of   whether     to    grant

a motion for summary judgment. However, in its discretion the court may consider an

unsworn and unverified document if it is self-authenticating under West Virginia Rule of




       16
          Article III, section 13 of the West Virginia Constitution provides in relevant part
that “[i]n suits at common law, where the value in controversy exceeds twenty dollars
exclusive of interest and costs, the right of trial by jury, if required by either party, shall be
preserved[.]” Id.
                                                25
Evidence 902 or otherwise carries significant indicia of reliability; if it has been signed or

otherwise acknowledged as authentic by a person with first-hand knowledge of its contents;

or if there has been no objection made to its authenticity.



                With these standards in mind, we examine the documents in question: (a) the

petitioner’s answer to Defendants’ Interrogatory No. 17, detailing the anticipated testimony

of Mr. Lambert and Mr. Brooks, (b) the petitioner’s supplemental answer, and (c) the

telephonic transcript of a conversation between Mr. Lambert and attorney Chill, which was

appended to the supplemental answer.



                First, neither the answer to the interrogatory nor the supplemental answer was

verified, and therefore neither satisfied the requirement of West Virginia Rule of Civil

Procedure 33(b)(1) that “[e]ach interrogatory shall be answered separately and fully in

writing under oath.” Id. Second, the signature of an attorney on the answers – in both

cases, David A. Dobson – was insufficient to authenticate the information contained therein

because Mr. Dobson did not have first-hand knowledge; as detailed earlier, the telephone

conversation on which the information was based was between Mr. Lambert and Mr. Chill,

who is not a member of Mr. Dobson’s firm. 17 Third, in any event the signature of an

attorney on a pleading certifies only that to his or her knowledge, information, and belief,

“the allegations and other factual contentions have evidentiary support or, if specifically



       17
            The record is silent as to how information from or about Mr. Brooks was obtained.
                                               26
so identified, are likely to have evidentiary support after a reasonable opportunity for

further investigation or discovery[.]” W. Va. R. Civ. P. 11(b)(3) (emphasis added). Here,

although this Court assumes Mr. Dobson’s good faith belief that Mr. Lambert and Mr.

Brooks would testify to the facts set forth in the answers to interrogatories, the fact is that

they had never actually done so, and there was never a motion made pursuant to West

Virginia Rule of Civil Procedure 56(f) 18 for a continuance to enable counsel to obtain

affidavits from these witnesses or set up their depositions. Fourth, the transcript of the

telephone conversation between Mr. Lambert and Mr. Chill was undated, unsigned, and

unverified, and thus bore no indicia of reliability whatsoever. 19 In this regard, neither Mr.

Lambert nor Mr. Chill in any way acknowledged the authenticity of the tape, the transcript,

or the representations made in the supplemental answers to interrogatories. Fifth, none of

the documents at issue were self-authenticating.




       18
            West Virginia Rule of Civil Procedure 56(f) provides:

                When affidavits are unavailable. – Should it appear from the
                affidavits of a party opposing the motion that the party cannot
                for reasons stated present by affidavit facts essential to justify
                the party’s opposition, the court may refuse the application for
                judgment or may order a continuance to permit affidavits to be
                obtained or depositions to be taken or discovery to be had or
                may make such order as is just.

        As set forth supra, the tape recording itself has not been made a part of the record
       19

on appeal, and therefore we express no opinion as to whether anything contained on the
tape might constitute indicia of reliability as to its contents.


                                               27
                This brings us to the sixth, and final, matter for consideration: whether the

respondents have waived the issue of authenticity by failing to raise it in the proceedings

below. See Whitlow v. Bd. of Educ. of Kanawha Cnty., 190 W.Va. 223, 226, 438 S.E.2d

15, 18 (1993) (“Our general rule . . . is that, when nonjurisdictional questions have not been

decided at the trial court level and are then first raised before this Court, they will not be

considered on appeal.”) 20 On the particular facts of this case, we decline to find such a

waiver. The supplemental answer to Interrogatory No. 17, together with the transcript of

Mr. Chill’s telephonic interview of Mr. Lambert, was not filed until the day of the hearing

on the motion for summary judgment. Our rules contemplate an orderly process of

discovery that allows all parties sufficient time to read, analyze, and react to information;

here, there was no time at all. Whether or not an ambush was intended, an ambush was

effected, and we cannot fault the respondents’ counsel for failing to make an argument




       20
            As we explained in Whitlow,

                The rationale behind this rule is that when an issue has not been
                raised below, the facts underlying that issue will not have been
                developed in such a way so that a disposition can be
                made on appeal. Moreover, we consider the element of
                fairness. When a case has proceeded to its ultimate resolution
                below, it is manifestly unfair for a party to raise new
                issues on appeal. Finally, there is also a need to have the issue
                refined, developed, and adjudicated by the trial court, so that
                we may have the benefit of its wisdom.

190 W.Va. at 226, 438 S.E.2d at 18.


                                               28
about the authenticity of a document when it’s not clear that he even had time to read it, let

alone research the issue of its admissibility.



              In light of the foregoing, we find that the anticipated testimony of Mr.

Lambert and Mr. Brooks should not have been considered in resolving the motion for

summary judgment, as the evidence failed to meet the authenticity requirements of West

Virginia Rule of Evidence 56(e). Inasmuch as the remaining evidence failed to establish a

disputed issue of fact as to the respondents’ negligence, the circuit court’s grant of

summary judgment must be affirmed.



                                      IV. Conclusion

       For the foregoing reasons, the order of the Circuit Court of Fayette County, filed on

April 14, 2021, is affirmed.



                                                                                   Affirmed.




                                                 29